Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance

Claims 1, 2, 4-12, and 14-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Anderson-Fischer USPN 6087550, Blenke et al. US Patent Application Publication 2005/0133145,  and Karjala et al. US Patent Application Publication 2006/0199897. Applicant arguments filed 1/25/21 are sufficient to overcome the previously cited prior art. The examiner had previously indicated Applicant’s arguments with respect to the Anderson-Fischer et al. USPN 6087550 in combination with Blenke et al. 2005/013345 as persuasive and the Anderson-Fischer/Blenke references were then combined with Karjala to address the same claims.  Applicant notes that Karjala is not available as prior art.  The Anderson-Fischer/Blenke combined references do not teach or suggest the claimed construction adhesive, specifically the polyolefin-based adhesive comprising an atactic polypropylene and a liner polyethylene homopolymer in conjunction with the features of the claim. 



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781